Title: To James Madison from William Lee, 12 July 1807
From: Lee, William
To: Madison, James



Sir,
Bordeaux, July 12, 1807.

I take the liberty to transmit you the Copy of a declaration made before my agent at Bayonne by Jonathan F. Childs, Charles Hill Hans Jacob, Joseph Jenkins and Dl. Crutz respecting the Capture and plunder of the Ship Walker Capt. Clark of New Bedford by the privateer the Eve of Bayonne Capt Pelot. owned by Basterreche, Brothers & Co. of that place as the enclosed copies of two letters from my agent, Mr Lanne, will inform you.  The declaration he mentions in his letter of the 23 June respecting the other Vessels captured by this privateer has not yet come to hand.  With great respect I am Sir Your Obt. Servant

Wm. Lee

